                                          Case 3:21-cv-00619-AGT Document 17 Filed 03/11/21 Page 1 of 1




                                   1

                                   2                                  UNITED STATES DISTRICT COURT

                                   3                                 NORTHERN DISTRICT OF CALIFORNIA

                                   4

                                   5     JENNIFER TULLEY ARCHITECT, INC.,                   Case No. 21-cv-00619-AGT
                                                        Plaintiff,
                                   6
                                                                                            ORDER GRANTING MOTION TO
                                                 v.                                         DISMISS
                                   7

                                   8     JEANNIE SHIN, et al.,                              Re: Dkt. No. 13
                                                        Defendants.
                                   9

                                  10          The Court agrees with defendant Shin that plaintiff prematurely filed its copyright-

                                  11   infringement claim and that the claim isn’t currently ripe for review. Before plaintiff may sue for

                                  12   infringement, the U.S. Copyright Office must either register or preregister the copyright at issue.
Northern District of California
 United States District Court




                                  13   See 17 U.S.C. § 411(a); Fourth Est. Pub. Benefit Corp. v. Wall-Street.com, LLC, 139 S. Ct. 881,

                                  14   887–88, 892 (2019); id at 887 (noting that “registration is akin to an administrative exhaustion

                                  15   requirement”). Neither of these events has occurred, and plaintiff admits that it is still “awaiting

                                  16   registration.” Compl. ¶ 1; accord Opp’n, ECF No. 16 at 8. As plaintiff’s infringement claim

                                  17   cannot currently proceed, the Court grants Shin’s motion to dismiss it. Plaintiff may seek leave to

                                  18   amend its complaint to replead the infringement claim if registration or preregistration is obtained.

                                  19          Plaintiff’s complaint also includes a number of state-law claims that arise out of the same

                                  20   course of conduct as the infringement claim. Shin has moved to dismiss these claims as well. She

                                  21   has also moved to strike a demand for punitive damages associated with one or more of the state-

                                  22   law claims. Having determined that the infringement claim cannot move forward at this time, the

                                  23   Court declines to exercise supplemental jurisdiction over the state-law claims. If the infringement

                                  24   claim later becomes viable, plaintiff may replead the state-law claims. Shin may then reassert her

                                  25   arguments for dismissal of those claims and her request to strike the demand for punitive damages.

                                  26          IT IS SO ORDERED.

                                  27   Dated: March 11, 2021                                         ___________________________
                                                                                                     ALEX G. TSE
                                  28                                                                 United States Magistrate Judge
